United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-29
Issued: March 14, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 8, 2011 appellant filed a timely appeal from a June 23, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) which denied modification of a
wage-earning capacity determination. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether OWCP properly denied modification of the August 23, 2005 wageearning capacity determination.
FACTUAL HISTORY
On February 16, 2001 appellant, then a 37-year-old letter carrier, filed an occupational
disease claim alleging that she suffered from continuous swelling, numbness and pain in her
1

5 U.S.C. § 8101 et seq.

hands as a result of casing and delivering mail at work. OWCP accepted appellant’s claim for
bilateral carpal tunnel syndrome. Appellant returned to full-time limited duty in March 2002.
On January 18, 2005 she underwent right carpal tunnel release surgery. Appellant remained off
work and received disability compensation.
In a March 24, 2005 report, Dr. Michael Jablon, a Board-certified orthopedic surgeon,
authorized appellant to return to limited duty beginning April 4, 2005. He stated that when she
returned to work on April 4, 2005 her work restrictions would include no lifting over 10 pounds,
no carrying over 10 pounds, no repetitive motions and a 5-minute break after every 20 minutes
of typing. In an attached duty status form, Dr. Jablon stated in greater detail appellant’s
restrictions as no lifting or carrying over 10 pounds, no climbing or kneeling and no pushing or
pulling a cart. Appellant was also limited to walking and simple grasping no more than six to
eight hours a day, driving a vehicle no more than four hours a day, keyboarding for only three
hours a day with a 5-minute break every 20 minutes and sitting and bending no more than one to
two hours a day. In a May 26, 2005 report, Dr. Jablon stated that appellant’s current restrictions
were permanent.
On March 31, 2005 appellant accepted a job offer as a modified letter carrier effective
April 4, 2005. The duties included preparing address management systems (AMS), electronic
unencoded address resolution services (EUARS), and Red Books (walking routes), editing post
office complaints, processing electronic fleet reports, answering telephones and preparing mail
volume reports. These duties were to be performed within the physical restrictions of no lifting
or carrying over 10 pounds, no repetitive motion and a 5-minute break after 20 minutes of
typing.
On July 12, 2005 appellant accepted a rehabilitation job offer as a rehabilitation carrier
effective July 23, 2005. Her clerical duties included answering telephone calls, taking messages,
filing postal forms and paperwork, assisting customers at caller windows and inputting and
retrieving data on the computer. These duties were described as sedentary work and required
simple grasping, intermittent fine manipulation, lifting less than one pound and computer work
that allowed for 5-minute breaks every 20 minutes. Appellant’s carrier duties included collecting
keys from carriers, having them sign for any mail that was not delivered, removing expired
change of address cards and reviewing carrier edit sheets. These duties were also sedentary work
with no prolonged standing, no lifting more than 10 pounds, simple grasping, intermittent fine
manipulation and intermittent grasping.
By letter dated July 8, 2005, appellant was offered another position entitled “Rehab
Carrier” which was effective July 23, 2005. Her medical restrictions were unchanged.
Appellant’s job duties were specified in detail and included tasks not specified in the modified
carrier position. It appears that her salary as a modified carrier was lower than her salary in the
rehabilitation job. Appellant indicated her acceptance of the “Rehab Carrier” position by signing
a Postal Service Rehabilitation Job Offer form on July 12, 2005.
By decision dated August 23, 2005, OWCP found that appellant’s modified letter carrier
position offered on March 31, 2005 and effective April 4, 2005 fairly and reasonably represented
her wage-earning capacity. The decision stated that, since she had demonstrated the ability to
perform her duties for two months, the modified letter carrier position fairly and reasonably

2

represented her wage-earning capacity. Because appellant’s earnings as a modified letter carrier
equaled or exceeded the current earnings of her date-of-injury position, OWCP reduced her
compensation to zero.
Almost five years later, on July 15, 2010 the employing establishment offered appellant a
position as a modified city carrier effective July 16, 2010. The duties included express mail scan
and distribution for one and a half hours and delivery of daily assigned routes for six and a half
hours. The physical activities required to perform these duties included standing, walking,
lifting, carrying, writing and scanning for one and a half hours and driving, standing, lifting,
carrying, bending and twisting for six and a half hours. Appellant accepted the position, but
indicated that she was accepting under protest and was not in agreement. In a July 22, 2010 duty
status report, Dr. Jablon restricted her to no lifting or carrying over 10 pounds, no casing,
pushing or pulling a cart for four to six hours per day, keyboarding for three hours per day and
driving a vehicle for six and one half hours per day.
On September 29, 2010 appellant filed a claim for recurrence of disability beginning on
September 25, 2010. She stated that after her initial injury she was on limited duty for 10 years,
but when she started to deliver mail again she experienced numbness, swelling and pain in her
right hand. Appellant reported that she had been in a modified position, but now she was
carrying a full route, which caused aggravation to her hands. She stopped work on
September 25, 2010 and did not return.
On November 24, 2010 OWCP advised appellant that her recurrence of disability claim
was actually a request to modify her August 23, 2005 loss of wage-earning capacity decision and
advised her of the evidence needed to support her claim. In a December 12, 2010 letter,
appellant requested modification of the prior wage-earning capacity determination alleging that
the initial determination was erroneous.
In a decision dated January 13, 2011, OWCP denied appellant’s claim for wage-loss
compensation finding that she failed to establish a basis for modifying the August 23, 2005
wage-earning capacity determination. Accordingly, it also rejected the claimed wage-loss
compensation on and after September 23, 2010.
On February 8, 2011 OWCP received appellant’s request for a review of the written
record. Appellant related that she underwent surgery for right carpal tunnel syndrome and
returned to light duty in 2005 for a job that was tailored just for her. By decision dated June 23,
2011, an OWCP hearing representative found that appellant had not established a basis for
modifying OWCP’s August 23, 2005 wage-earning capacity determination. Accordingly, the
hearing representative affirmed the January 13, 2011 decision.
LEGAL PRECEDENT
A wage-earning capacity determination is a finding that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn

3

wages.2 Actual wages earned are generally the best measure of wage-earning capacity.3 In the
absence of evidence showing that actual earnings do not fairly and reasonably represent the
injured employee’s wage-earning capacity, such earnings must be accepted as representative of
the individual’s wage-earning capacity.4 A determination regarding whether actual earnings
fairly and reasonably represent wage-earning capacity should be made only after an employee
has worked in a given position for more than 60 days.5
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.6 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.7
ANALYSIS
The Board finds that the August 23, 2005 wage-earning capacity determination was
erroneous.
Appellant underwent right carpal tunnel release surgery on January 18, 2005 and
remained off work. In a March 24, 2005 report, Dr. Jablon authorized her to return to full-time
limited duty beginning April 4, 2005 with restrictions of no repetitive motions, no lifting or
carrying over 10 pounds, no climbing, kneeling and pushing or pulling a cart and keyboarding
for three hours. Appellant was also instructed to take a 5-minute break after 20 minutes of
continuous typing. On March 31, 2005 she accepted a job offer as a modified letter carrier
effective April 4, 2005. On July 8, 2005 the employing establishment offered appellant a
permanent rehabilitation job assignment as a rehabilitation carrier effective July 23, 2005. On
August 31, 2005 OWCP issued its LWEC determination on August 31, 2005 finding that
appellant’s employment as a modified letter carrier, which was effective April 4, 2005, fairly and
reasonably represented her wage-earning capacity.
The Board finds that the LWEC determination was erroneous because it was based on the
April 4, 2005 modified letter carrier position, even though appellant accepted a position as a
rehabilitation carrier in July 2005. The rehabilitation carrier position was different than the
position accepted in March 2005 and was appellant’s position at the time OWCP issued its
August 31, 2005 LWEC determination. Although appellant’s duties were similar, the July 2005
rehabilitation carrier position included additional duties such as filing postal forms and
2

5 U.S.C. § 8115(a); see Mary Jo Colvert, 45 ECAB 575 (1994); Keith Hanselman, 42 ECAB 680 (1991).

3

Hayden C. Ross, 55 ECAB 455, 460 (2004).

4

Id.

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(c) (October 2009).
6

Sharon C. Clement, 55 ECAB 552 (2004).

7

Tamra McCauley, 51 ECAB 375, 377 (2000).

4

paperwork, assisting customers at caller windows, inputting and retrieving data on the computer,
collecting keys from carriers, removing expired change of address cards and reviewing carrier
edit sheets. Unless circumstances dictate the issuance of a retroactive LWEC determination,8
OWCP cannot issue an LWEC determination based on a position the employee did not hold
when the LWEC issued.9 As noted, when determining wage-earning capacity, OWCP must not
only consider actual earnings but must also evaluate the suitability of the work currently being
performed.10 In this case, OWCP’s August 31, 2005 LWEC determination focused only on
appellant’s April 2005 position as a modified letter carrier effective April 4, 2005 and not on her
current job duties in the July 2005 rehabilitation carrier position. Even if the August 31, 2005
LWEC determination had been based on appellant’s then-current rehabilitation carrier duties, the
determination would be erroneous because appellant had not performed those duties for 60 days
before OWCP issued its August 31, 2005 LWEC decision.11
Because appellant was not in the modified letter carrier position at the time OWCP issued
an LWEC based upon that position, the LWEC is erroneous. Because she had not occupied the
rehabilitation carrier position for 60 days before OWCP issued the LWEC, the LWEC is
inapplicable to that position. Accordingly, appellant has established a basis for modifying the
LWEC determination.
CONCLUSION
Appellant established a basis for modifying OWCP’s August 31, 2005 wage-earning
capacity determination.

8

See Juan A. DeJesus, 54 ECAB 721, 722-23 (2003).

9

C.H., Docket No. 11-1711 (issued February 15, 2012).

10

See supra notes 7 and 8.

11

Supra note 6.

5

ORDER
IT IS HEREBY ORDERED THAT the June 23, 2011 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: March 14, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

